Exhibit 10.1

JANSSEN, MALLOY, NEEDHAM, MORRISON,

REINHOLTSEN, CROWLEY & GRIEGO, LLP

730 Fifth Street

P.O. Drawer 1288

Eureka, CA 95501

Telephone: (707) 445-2071

Facsimile: (707) 445-8305

Michael D. Thames, Esq. (CSB #101440)

LAW OFFICES OF MICHAEL D. THAMER

Old Callahan School House

12444 South Highway 3

P.O. Box 1568

Callahan, CA 96014-1568

Telephone: (530) 467-5307

Facsimile: (530) 467-5437

Christopher J. Healey (CSB #105798)

LUCE, FORWARD, HAMILTON & SCRIPPS, LLP

600 West Broadway, Suite 2600

San Diego, CA 92101

Telephone: (619) 236-1414

Facsimile: (619) 645-5328

Attorneys for Plaintiffs

SUPERIOR COURT OF CALIFORNIA

COUNTY OF HUMBOLDT

 

VINNIE LAVENDER by and through her Conservator, WANDA BAKER; WALTER SIMON;
JACQUE LYN VILCHINSKY,

 

Plaintiffs,

 

vs.

 

SKILLED HEALTHCARE GROUP, INC., et al.,

 

Defendants.

 

  

Case No. DR060264

 

STIPULATION AND ORDER



--------------------------------------------------------------------------------

RECITALS

Whereas, the parties wish to engage in mediation to obtain a global resolution
of all issues in dispute in this case;

Whereas, the parties wish to stay all proceedings in this case to pursue
mediation; and

Whereas, the parties wish to preserve all legal rights and remedies should
mediation fail;

THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE AS FOLLOWS:

1.         The parties hereby agree to continue the trial currently scheduled to
recommence on July 15, 2010, to August 9, 2010, at 8:30 a.m., Pacific Daylight
Time, at which time all remaining issues shall be tried by the Court.

2.         The parties further agree that all remaining issues (including the
amount of punitive damages and trebling of damages presently to be heard by the
jury on July 15, 2010) shall be decided by Judge Watson. If Judge Watson is
disqualified, those issues shall be decided by the assigned Judge on the
existing record. Any rights to a jury trial on the remaining issues are hereby
waived unless a new trial of one or more of those issues is ordered by an
appellate court. This agreement does not waive jury trial of any issue
determined by the jury if a new trial of any such issue is ordered for any
reason. This agreement is without prejudice to the parties’ rights to raise any
issues that otherwise could be raised on post-trial motions, appeal or writ.

3.         Defendants shall request that their Motion to Disqualify Judge Watson
currently set to be determined by Judge Barranco be continued for decision until
after the mediation is concluded, and in any event no earlier than August 9,
2010.

4.         Trial testimony of Mr. Kennedy and Ms. Ziegler, presently scheduled
to be preserved on July 13, 2010, shall be continued until after the mediation
is concluded, and in any event no earlier than August 4, 2010, and shall not be
further continued absent stipulation of the parties or court order.

5.         All parties shall attend mediation before Judge Weinstein, Retired,
on July 25, 2010. The parties shall have all necessary decision makers present
with authority to assure that the matter can be resolved without the necessity
of further mediation and shall exchange all of

 

      Case No. DR060264    1    STIPULATION AND ORDER



--------------------------------------------------------------------------------

the parties’ non-privileged information that Judge Weinstein deems necessary to
have a productive mediation in advance of the mediation. Such information
exchanged shall be maintained as confidential and shall be used only for this
mediation and for no other purpose, including but not limited to, as evidence in
the case. The parties shall exchange mediation briefs on or before July 22,
2010. The costs of the mediator’s fees will be borne by defendants, including
any cancellation costs.

6.         From the date of this stipulation up to and including August 9, 2010,
8:30 a.m. Pacific Daylight Time: (a) Plaintiffs and each of them shall not seek
any relief to convert the verdict to a judgment, seek to attach or obtain
control over any Defendants’ property, or seek to obtain any interest in any
property of any Defendant; (b) in turn, Defendants agree not to transfer or
otherwise impair assets outside of bankruptcy (other than in the ordinary course
of their respective businesses) and Defendants and each of them further agree
not file a voluntary petition for relief in any United States Bankruptcy Court.
Nothing stated herein, however, shall preclude any party from taking any other
action necessary to protect that party’s interest, whether in this action or
otherwise.

7.         The parties further agree that for the purposes of settlement, the
parties will negotiate in good faith to reach an agreement on a mutually
acceptable injunction concerning the issues and allegations contained in the
Second Amended Complaint. Defendants agree to provide comments to the Proposed
Injunction (circulated by Plaintiffs on July 11, 2010) on or before the close of
business on July 20, 2010. If the parties are unable to reach an agreement on
the terms of a mutually acceptable injunction by August 9, 2010, the need for
and terms of any injunction shall be decided by Judge Watson on the existing
record. If Judge Watson is disqualified, those issues shall be decided by the
assigned Judge on the existing record. This agreement is without prejudice to
the parties’ rights to raise any issues that otherwise could be raised on
post-trial motions, appeal or writ.

 

      Case No. DR060264    2    STIPULATION AND ORDER



--------------------------------------------------------------------------------

IT IS SO STIPULATED.

 

Dated: July 14, 2010     By   /s/ W. Timothy Needham      

JANSSEN, MALLOY, NEEDHAM, MORRISON, REINHOLTSEN, CROWLEY & GRIEGO, LLP

W. Timothy Needham

     

LAW OFFICES OF MICHAEL D. THAMER

Michael D. Thamer

     

LUCE, FORWARD, HAMILTON & SCRIPPS LLP

Christopher J. Healey

 

Attorneys for all Plaintiffs

Dated: July 14, 2010     By   /s/ Paul Gallegos       Paul Gallegos, Humboldt
County District Attorney       Attorney for the People of the State of
California Dated: July 14, 2010     By   /s/ Darryl Ross      

WROTEN & ASSOCIATES

Darryl Ross

      Attorneys for all Defendants

 

 

    ORDER

IT IS SO ORDERED.

 

Dated: July 15, 2010     /s/ W. Bruce Watson     JUDGE OF THE SUPERIOR COURT

 

      Case No. DR060264    3    STIPULATION AND ORDER